Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance 
2.	The amended claims have overcome ODP rejection, therefore the rejection has been withdrawn.
Claims 1-4 are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claim, including:
“ the transceiver circuitry is configured to initiate a first communication route establishment
procedure by transmitting control information requesting an establishment of a first
communication route, the processor is configured to establish the first communication route over a first access system with a communication carrier network, based on the first communication route
establishment procedure, the iranscetver circuitry is configured to initiate a second communication route establishment procedure by transmitting control information requesting an establishment of a
second communication route, the processor is configured to establish the second communication route over a second access system with the communication carrier network, based on the second communication route establishment procedure, the processor is configured to maintain simultaneously the first communication route and the second communication route, both of which are used for communications, using a first IP address, that are performed by the terminal apparatus, the first IP address being allocated to the terminal apparatus, and the transceiver circuitry is configured to perform the cormmunications over either the first communication route or the second communication route or both.”.



Conclusion                                        
                        3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462